Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
 	 Claims 1-4 and 6-13 are allowed. 
 	 Claim 5 have been canceled. 
 This action/allowance is in response to Applicant's claim amendments and remarks filed on 10/19/2021.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art UCHINO (2016/0249232) para [0036] discloses the base stations 201, 202 performs PDCP layer operations in the PDCP layer, transmits PDCP packets generated as PDCP PDUs to the RLC layer, a COUNT value composed of a HFN (Hyper Frame Number) and a PDCP SN (Sequence Number) is used, the PDCP SN is written in a header of the PDCP packet and is indicated to the user equipment serving as the receiver side but the user equipment  in the receiver side estimate the HFN based on the reception status and the PDCP SN corresponds to enquiring the reception status).
KIM et al. (2008/0049754) para [0023] discloses PDCP PDU, provided from an upper layer and makes the RLC PDU by inserting a Sequence Number (SN) 310, para [0024] discloses the RLC PDU  is transmitted to a receiving RLC entity of a receiving 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation a step of inquiring of the receiving PDCP entity, by the first receiving RLC entity which is the primary RLC entity, about a packet reception status, and in response to reception of the inquiry from the first receiving RLC entity, a step of sending, from the receiving PDCP entity to the first receiving RLC entity which is the primary RLC entity, information indicating the packet reception status at the receiving PDCP entity”  with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 12 and 13 mutatis mutandis. Accordingly, claims 2-4 and 6-13 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471